Alice Robie Resnick, J.
The facts of this case are not in dispute. On April 23, 1999, Middletown police officers observed appellant Thomas Flinchum’s car stopped at a red traffic light. When the light changed, appellant spun the car’s tires. The officers then observed appellant stopping his car and then rapidly accelerating, causing the car to fishtail as it made a right turn. At this point, the officers decided to follow appellant. The officers attempted to approach appellant’s vehicle twice, but on both attempts, appellant fled from the police.
Finally, the officers observed appellant standing on the driver’s side of his parked car. When appellant observed the officers stop their cruiser in front of his car, he ran towards the rear entrance of a house. One of the officers, Officer Wayne Birch, pursued appellant, yelling “Stop” and “Police” several times, to no *44avail. As the pursuit continued, Officer Birch heard a rear screen door slam open on a house that was later determined to be appellant’s. The officer then observed appellant standing in his kitchen approximately five feet inside his home. Without appellant’s permission, Officer Birch entered the home and arrested him. Appellant was charged under Middletown ordinances with reckless operation, DUI, and resisting arrest.
Before trial, appellant filed a motion to suppress evidence obtained as a result of the warrantless entry into his home at the time of arrest. The trial court denied the motion, finding that the officer was in hot pursuit of appellant, thereby making the entry permissible. Appellant was ultimately convicted of reckless operation and DUI but acquitted on the charge of resisting arrest. The appellate court affirmed the trial court’s judgment.
This cause is now before the court as a certified conflict from the Court of Appeals for Butler County.
We are asked to consider whether the Fourth Amendment to the United States Constitution is contravened by a warrantless home entry to effect an arrest for a misdemeanor. We hold today that it is not and, therefore, affirm the judgment of the court of appeals.
The Fourth Amendment states, “The right of the people to be secure in their person, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated, and no Warrants shall issue, but upon probable cause * * Furthermore, in United States v. United States Dist. Court for the E. Dist. of Michigan (1972) 407 U.S. 297, 313, 92 S.Ct. 2125, 2134, 32 L.Ed.2d 752, 764, the court noted that the “physical entry of the home is the chief evil against which the wording of the Fourth Amendment is directed.”
Appellant contends that the Middletown police officers were precluded from entering his home because probable cause and exigent circumstances were absent, since the violation was simply a misdemeanor. We find, however, that appellant’s argument is without merit and, if adopted, would create the illusion that flight from police officers is justified and reasonable as long as no felony offense has been committed.
In United States v. Santana (1976), 427 U.S. 38, 96 S.Ct. 2406, 49 L.Ed.2d 300, the court made it clear that a suspect may not avoid arrest simply by outrunning pursuing officers and finding refuge in her home. The court noted that hot pursuit “need not be an extended hue and cry ‘in and about [the] public streets.’ ” Id. at 43, 96 S.Ct. at 2410, 49 L.Ed.2d at 305, quoting the trial court. Moreover, the court went on to conclude that “a suspect may not defeat an arrest which has been set in motion in a public place * * * by the expedient of escaping to a private place.” Id. at 43, 96 S.Ct. at 2410, 49 L.Ed.2d at 306.
*45In the case at bar, the officers observed appellant engage in the reckless operation of his vehicle on more than one occasion. Once the officers attempted to approach appellant to arrest him, he not only ignored their commands to stop after they had identified themselves as police officers, but he also fled to his home in order to avoid arrest. Although Santana deals with the issue of warrantless home arrests in the context of a felony suspect, we see no reason to differentiate appellant’s offense and give him a free pass merely because he was not charged with a more serious crime. The basic fact remains that appellant fled from police who were in lawful pursuit of him and who had identified themselves as police officers.
Similar conclusions have already been reached in other jurisdictions. In Nebraska v. Penas (1978), 200 Neb. 387, 263 N.W.2d 835, paragraph two of the syllabus, in which the defendant was convicted of DUI, the court held, “When a citizen has knowingly placed himself in a public place, and valid police action is commenced in that public place, the citizen cannot thwart police action by fleeing into a private place.” Further, in Minnesota v. Paul (Minn.1996), 548 N.W.2d 260, syllabus, that court held, “A police officer in hot pursuit of a person suspected of the serious offense of driving under the influence of alcohol may make a warrantless entry into the suspect’s home in order to effectuate an arrest.”
We therefore hold today that when officers, having identified themselves, are in hot pursuit of a suspect who flees to a house in order to avoid arrest, the police may enter without a warrant, regardless of whether the offense for which the suspect is being arrested is a misdemeanor. In so holding, we do not give law enforcement unbridled authority to enter a suspect’s residence at whim or with a blatant disregard for the constraints of the Fourth Amendment, but rather limited to situations present in today’s case.

Judgment affirmed.

Moyer, C.J., F.E. Sweeney and Lundberg Stratton, JJ., concur.
Douglas and Cook, JJ., concur in judgment.
Pfeifer, J., dissents.